     Case 5:18-cv-02675-VEB Document 28 Filed 06/29/20 Page 1 of 1 Page ID #:1398



1

2

3

4                          UNITED STATES DISTRICT COURT
5                        CENTRAL DISTRICT OF CALIFORNIA
6

7    RODNEY LEON JONES,             )              CASE NO.: 5:18-cv-02675-VEB
                                    )
8                        Plaintiff, )              ORDER AWARDING
                                    )              EAJA FEES
9                 v.                )
                                    )
10   ANDREW M. SAUL, Commissioner )
     of Social Security,            )
11
                                    )
                         Defendant. )
12   ______________________________
13

14         Based upon the parties’ Stipulation for Award and Payment of Equal Access
15   to Justice Act (EAJA) Fees (“Stipulation”),
16         IT IS ORDERED that Plaintiff shall be awarded attorneys’ fees under the
17   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND FOUR
18   HUNDRED TWELVE DOLLARS and 00/cents ($2,412.00), as authorized by 28
19   U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
20

21         DATED: June 29, 2020 /s/Victor E. Bianchini
22                                   VICTOR E. BIANCHINI
23
                                     UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
